157 S.W.3d 769 (2005)
STATE of Missouri, Respondent,
v.
Kenneth J. BARRY, Appellant.
No. ED 84465.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2005.
Amanda R. Schehr, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kenneth J. Barry ("defendant") appeals the judgment on his conviction of one count of robbery in the second degree. Defendant claims that the trial court erred in granting the state's request to strike a member of the venire for cause, and the trial court erred in admitting certain testimony at trial. Defendant also claims that the trial court erred in allowing the prosecutor to improperly comment on defendant's failure to testify during the state's closing argument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).